Citation Nr: 1307951	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a chronic disability manifested by bilateral foot numbness to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for residuals of a forearm burn.

5.  Entitlement to service connection for residuals of a right elbow laceration.

6.  Entitlement to service connection for a sleep disorder to include as due to an undiagnosed illness.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a chronic disability manifested by bilateral hand numbness to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a bilateral foot disorder to include pes planus.

10.  Entitlement to service connection for chronic fatigue syndrome to include as due to an undiagnosed illness.

11.  Entitlement to service connection for fibromyalgia to include as due to an undiagnosed illness.

12.  Entitlement to service connection for headaches, including sinus headaches, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a chronic urological disability to include as due to an undiagnosed illness.

14.  Entitlement to service connection for a chronic gastrointestinal disability to include a hiatal hernia, irritable bowel syndrome, and an upset stomach to include as due to an undiagnosed illness.

15.  Entitlement to service connection for a chronic respiratory disability including chronic obstructive pulmonary disease, sinusitis, rhinitis, and difficulty breathing to include as due to an undiagnosed illness.

16.  Entitlement to service connection for an immune deficiency disability with recurrent oral and skin lesions to include as due to an undiagnosed illness.

17.  Entitlement to service connection for a chronic disability manifested by muscle pain and joint stiffness, other than the right hip, to include as due an undiagnosed illness.

18.  Entitlement to service connection for a chronic disability manifested by chest pain to include as due to an undiagnosed illness.

19.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to April 1992.

This matter comes before the Board on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The claims of service connection for headaches, a chronic urological disability, a chronic gastrointestinal disability, a chronic respiratory disability, an immune deficiency disability, a chronic disability manifested by muscle pain and joint stiffness, a chronic disability manifested by chest pain, and residuals of a back injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The most competent and credible evidence of record shows that right hip bursitis and degenerative arthritis were caused by the Veteran's military service.

2.  In March 2011, prior to the Board's issuance of a final decision, the Veteran filed a statement with the RO in which he withdraw the appeal of the denial of his application to reopen his claim of entitlement to service connection for bilateral hearing loss as well as his claims of entitlement to service connection for a chronic disability manifested by bilateral foot numbness, residuals of a forearm burn, residuals of a right elbow laceration, a sleep disorder, PTSD, a chronic disability manifested by bilateral hand numbness, a bilateral foot disorder to include pes planus, chronic fatigue syndrome, and fibromyalgia.


CONCLUSIONS OF LAW

1.  Right hip bursitis and degenerative arthritis were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen his claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for a chronic disability manifested by bilateral foot numbness to include as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for residuals of a forearm burn have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

5.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for residuals of a right elbow laceration have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

6.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for a sleep disorder to include as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

7.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

8.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for a chronic disability manifested by bilateral hand numbness to include as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

9.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for a bilateral foot disorder to include pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

10.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for chronic fatigue syndrome to include as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

11.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for fibromyalgia to include as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Right Hip Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

However, given the fully favorable decision contained herein, the Board finds that further discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends, in substance, that he has had pain and stiffness in multiple joints in-service and since that time including in his right hip.  As to the hip, he specifically alleged in his June 2009 VA Form 9, Appeal to Board of Veterans' Appeals, that it was caused by constantly sliding down ladders aboard ship.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to medical evidence of a current disability, the December 2008 VA spine examiner diagnosed the claimant with right hip bursitis and degenerative arthritis.  Accordingly, the Board finds that the record contains evidence of a current disability.  See McLain v. Nicholson, 21 Vet. App. 319, 321  (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

As to evidence of in-service incurrence of a disease or injury, as noted above, the Veteran has claimed that he had had problems with pain in multiple joints in-service and since this time.  In this regard, the Board finds that the Veteran is both competent and credible to report on hip pain even if a specific injury is not documented in his service treatment records.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board notes in this regard that it may not reject the credibility of the Veteran's lay testimony regarding the in-service complaints simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, not only did the Veteran claim in writings to VA that he worked very long and grueling hours on the ships boilers, but his DD 214 documents his being trained as a boiler technician.  

As to evidence of a relationship between the current right hip bursitis and degenerative arthritis and the Veteran's complaints while on active duty, the December 2008 VA spine examine opined that they were both at least as likely as not caused by or a result of service.  The examiner's reason for his opinion was, given the Veteran's young age, the heavy manual labor he performed while on active duty along with the repetitive overuse stooping, bending and heavy lifting caused his current disabilities.  While the examiner thereafter opined that other factors may have contributed to the Veteran developing these disabilities, nothing in the subsequent opinion contradicts the first opinion that these disabilities were caused by his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the most competent and credible evidence of record shows that the Veteran current right hip bursitis and degenerative arthritis is due to his military service.  

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection is warranted for right hip bursitis and degenerative arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2011, prior to the Board's issuance of a final decision, the Veteran filed with the RO a statement in which he withdraw the appeal of the denial of his application to reopen his claim of entitlement to service connection for bilateral hearing loss as well as his claims of entitlement to service connection for a chronic disability manifested by bilateral foot numbness, residuals of a forearm burn, residuals of a right elbow laceration, a sleep disorder, PTSD, a chronic disability manifested by bilateral hand numbness, a bilateral foot disorder to include pes planus, chronic fatigue syndrome, and fibromyalgia.  

The Board finds that this statement clearly articulated the Veteran's intent to withdraw from appellate status these claims.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

Service connection for right hip bursitis and degenerative arthritis is granted. 

The appeal of the application to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the claim of entitlement to service connection for a chronic disability manifested by bilateral foot numbness to include as due to an undiagnosed illness is dismissed.

The appeal of the claim of entitlement to service connection for residuals of a forearm burn is dismissed.

The appeal of the claim of entitlement to service connection for residuals of a right elbow laceration is dismissed.

The appeal of the claim of entitlement to service connection for a sleep disorder to include as due to an undiagnosed illness is dismissed.

The appeal of the claim of entitlement to service connection for PTSD is dismissed.

The appeal of the claim of entitlement to service connection for a chronic disability manifested by bilateral hand numbness to include as due to an undiagnosed illness is dismissed.

The appeal of the claim of entitlement to service connection for a bilateral foot disorder to include pes planus is dismissed.

The appeal of the claim of entitlement to service connection for chronic fatigue syndrome to include as due to an undiagnosed illness is dismissed.

The appeal of the claim of entitlement to service connection for fibromyalgia to include as due to an undiagnosed illness is dismissed.


REMAND

As to all the remaining issues on appeal, the virtual VA record contains a May 2012 rating decision that makes reference to medical records from a Dr. Guidi, Concentra Medical Center, Madison County Health Department, and West Tennessee Regional Health Office.  However, copies of these medical records are not found in the virtual or paper claims file.  Therefore, the Board finds that a remand is required to associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002);38 C.F.R. § 19.9 (2012); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

As to all the remaining issues on appeal, the RO provided the Veteran with VA examinations in December 2008, January 2009, or April 2009.  

As to the claims of service connection for a chronic urological disability (diagnosed as benign prostate hypertrophy by the January 2009 genitourinary examiner), a chronic respiratory disability (diagnosed as allergic rhinitis and sinusitis by the December 2008 general examiner), and a chronic gastrointestinal disability (diagnosed as irritable bowel syndrome, a hiatal hernia, and hemorrhoids by the December 2008 general examiner and/or the April 2009 intestines examiner), the Board does not find the examinations adequate because the examiners did not provide an opinion as to the relationship, if any, between the Veteran's current disabilities and his military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claim of service connection for an immune deficiency disability, the Board does not find the December 2008 skin examination adequate because the examiner relied on negative medical evidence as the basis for his opinions that the Veteran's current seborrheic dermatitis, tinea cruris, and tinea pedis were not due to his military service and he did not provide a sufficient reason as to why he could not provide an opinion as to the origins of the claimant's herpes simplex with erythema multiforme.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

As to the claim of service connection for residuals of a back injury, while the December 2008 spine examiner opined that examination of the lumbar spine was normal, the December 2008 general examiner took lumbosacral spine X-rays that showed morphologic change to L2.  However, neither examiner provided an opinion as to the relationship between the Veteran's current disability and his military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau, supra.

As to the claim of service connection for headaches, the December 2008 neurological examiner opined that the Veteran had a normal neurological examination.  Likewise, as to the claim of service connection for a chronic disability manifested by chest pain, the December 2008 general examiner noted the Veteran's complaints as well as the fact that objective testing at the examination did not reveal a diagnosed disability.  Similarly, as to the claim of service connection for a chronic disability manifested by muscle pain and joint stiffness, the January 2009 fibromyalgia examiner noted the Veteran's complaints and opined that he did not meet the criteria for a diagnosis of fibromyalgia or chronic fatigue syndrome.  Likewise, as to the claim of service connection for a chronic disability manifested by muscle pain and joint stiffness, the December 2008 spine examiner did not find any objective evidence of any disability except for those of the right hip.  

All of these disabilities have been claimed as due to undiagnosed illness, however, the Board does not find the examinations adequate because the examiners did not provide an opinion as to whether the Veteran had objective indications of a chronic disability resulting from an illness manifested by headaches, chest pain, and/or muscle pain and joint stiffness as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  See 38 C.F.R. § 3.317 (2012).   

Therefore, the Board finds that a remand to obtain addendums to the examinations to obtain these missing opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The December 2008 general examiner noted that the record did not include a copy of the two colonoscopies the Veteran reported that he had had.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey, supra.

Similarly, the record shows that the Veteran receives ongoing treatment from, among other places, the Memphis VA Medical Center.  Therefore, while the appeal is in remand status his contemporaneous treatment records from this facility, as well as from any private healthcare providers, should be obtained and associated with the claims file.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and ask that he provide VA with authorizations to obtain his private treatment records from Dr. Guidi, Concentra Medical Center, Madison County Health Department, and West Tennessee Regional Health Office as well as copies of the two colonoscopies he reported that he had had to the December 2008 general examiner and any contemporaneous treatment records related to ongoing treatment for headaches, a chronic urological disability, a chronic gastrointestinal disability, a chronic respiratory disability, an immune deficiency disability, a chronic disability manifested by muscle pain and joint stiffness, a chronic disability manifested by chest pain, and residuals of a back injury that have not yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC should obtain and associate with the record the Veteran's contemporaneous treatment records from the Memphis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain addendums to the December 2008, January 2009, and April 2009 VA examinations by the same examiners, or other qualified examiners if those examiners are not available, to obtain clarifying opinions as to the relationship, if any, between the claimant's headaches, a chronic urological disability, a chronic gastrointestinal disability, a chronic respiratory disability, an immune deficiency disability, a chronic disability manifested by muscle pain and joint stiffness, a chronic disability manifested by chest pain, and residuals of a back injury and his military service.  The claims file, to include any relevant documents in Virtual VA, should be provided to the examiner in connection with the addendum.  If the requested opinions cannot be provided without another examination, the Veteran should be provided with an examination.  The examiner should provide answers to the following questions:

I.  As to the claims of service connection for a chronic urological disability (diagnosed as benign prostate hypertrophy by the January 2009 genitourinary examiner), a chronic respiratory disability including chronic obstructive pulmonary disease, sinusitis, rhinitis, and difficulty breathing (diagnosed as allergic rhinitis and sinusitis by the December 2008 general examiner), and a chronic gastrointestinal disability include a hiatal hernia, irritable bowel syndrome, and an upset stomach (diagnosed as irritable bowel syndrome, a hiatal hernia, and hemorrhoids by the December 2008 general examiner and/or the April 2009 intestines examiner):

As to each disability, is it at least as likely as not (50 percent probability or more) that it is etiologically related to his active military service?

II.  As to the claim of service connection for an immune deficiency disability (diagnosed as seborrheic dermatitis, tinea cruris, and tinea pedis as well as possible herpes simplex with erythema multiforme) with recurrent oral and skin lesions:

As to each disability, is it at least as likely as not (50 percent probability or more) that it is etiologically related to his active military service?

III.  As to the claim of service connection for residuals of a back injury (diagnosed by X-ray at the December 2008 general examination as morphologic change to L2):

Is it at least as likely as not (50 percent probability or more) that it is etiologically related to his active military service?

IV.  As to the claims of service connection for disabilities manifested by headaches, chest pain, and muscle pain and joint stiffness due to an undiagnosed illness:

Is it at least as likely as not (50 percent probability or more) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by headaches, chest pain, and/or muscle pain and joint stiffness as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries capable of observation by a layperson while on active duty and since that time even when not documented in his medical records.

In other words, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton, supra.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones, supra.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes citation to all evidence added to the claims file since the March 2010 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


